         Case 1:20-cr-00188-JSR Document 238 Filed 03/17/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                           Case No. 1:20-cr-00188 (JSR)
                   -against-
                                                           (ECF Case)
 RUBEN WEIGAND,

                      Defendant.



                           NOTICE OF FILING OF LETTER

       PLEASE TAKE NOTICE that attached is a letter to the Hon. Jed S. Rakoff from

Michael J. Gilbert dated March 17, 2021.

Dated: New York, New York
       March 17, 2021                        DECHERT LLP


                                              By: /s/ Michael J. Gilbert
                                                Michael J. Gilbert
                                              michael.gilbert@dechert.com
                                              Three Bryant Park
                                              1095 Avenue of the Americas
                                              New York, New York 10036
                                              Tel.:(212) 698-3500 Fax:
                                              (212) 698-3599

                                              Attorneys for Ruben Weigand
Case 1:20-cr-00188-JSR Document 238 Filed 03/17/21 Page 2 of 3
                                                                 Three Bryant Park
                                                                 1095 Avenue of the Americas
                                                                 New York, NY 10036-6797
                                                                 +1 212 698 3500 Main
                                                                 +1 212 698 3599 Fax
                                                                 www.dechert.com



                                                                 MICHAEL J. GILBERT

                                                                 michael.gilbert@dechert.com
                                                                 +1 212 698 3886 Direct
                                                                 +1 212 698 0426 Fax
 March 17, 2021


 Hon. Jed S. Rakoff
 District Judge
 United States District Court for the
 Southern District of New York
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl St.
 New York, NY 10007-1312

 Re: United States v. Akhavan & Weigand, No. 20-Cr-188 (Application for Lynda Larsen to
     Testify Remotely)

 Dear Judge Rakoff:

 On behalf of Defendant Ruben Weigand, the undersigned counsel respectfully requests that defense
 witness Lynda Larsen be allowed to testify at trial via live two-way video. Ms. Larsen is a private
 investigator hired by Mr. Weigand’s counsel to conduct test transactions through the Eaze website.
 Counsel anticipates Ms. Larsen’s direct testimony will be no longer than 45 minutes. Ms. Larsen
 resides in Los Angeles, California and, thus, would have to travel in order to testify in person. Ms.
 Larsen has underlying health conditions that make travel during the COVID-19 pandemic unsafe.
 As the Court has noted, a defendant’s constitutional right to confront a witness is not implicated
 where, as here, the defense calls a friendly witness. Trial Tr. at 1731:23-1732:5 (Mar. 16, 2021).
 The undersigned counsel agrees to cover all costs and arrangements associated with Ms. Larsen’s
 testimony.

         Respectfully submitted,

                                        /s/ Michael J. Gilbert

                                        Michael J. Gilbert
                                        Shriram Harid
                                        Steven Pellechi
                                        Amy Lesperance
                                        Dechert LLP
                                        Three Bryant Park
                                        1095 Avenue of the Americas
                                        New York, New York 10036-6797
Case 1:20-cr-00188-JSR Document 238 Filed 03/17/21 Page 3 of 3

                                                   Judge Rakoff
                                                   March 17, 2021
                                                   Page 2




                             Michael H. Artan
                             Michael H. Artan, Lawyer, A Professional Corporation
                             1 Wilshire Boulevard, Suite 2200
                             Los Angeles, CA 90071

                             Attorneys for Defendant Ruben Weigand
